El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
La decisión del presente recurso gira en torno a la inter-pretación de la See. 4 de la Ley Núm. 3 de 13 de marzo de 1942 (Leyes, pág. 285), 29 L.P.R.A. see. 469, que reza; “El patrono no podrá, sin justa causa, despedir a la mujer embarazada. No se entenderá que es justa causa el menor rendimiento para el trabajo, en razón del embarazo.”
Para un mejor entendimiento de la cuestión a resolver precisa recordar que para la fecha de la aprobación del texto transcrito la legislación vigente consagraba el derecho de los empleados de negocios lucrativos a que no se les des-pidiese de sus cargos sin justa causa. Al efecto la Ley Núm. 43 de 28 de abril de 1930 (Leyes, pág. 357), disponía que “Todo empleado de industria o de cualquier otro negocio lucrativo, contratado sin tiempo determinado, cuyo sueldo fuese convenido por mes, quincena o semana, que fuere des-tituido de su cargo sin justa causa y sin previo aviso de por lo menos quince días de anticipación, tendrá derecho a re-cibir de su principal o patrono el sueldo que hubiere de-*628vengado y 'el de un mes, una quincena o una semana adi-cional, según fuere el caso . . . .’’(1) (Énfasis nuestro.) En cuanto a los mancebos y factores de comercio, el Art. 220 del Código de Comercio les garantizaba para tal caso el sueldo que correspondía a una mesada.
Conforme indicamos en P.R. Cap and Tires Sales v. Tribunal de Distrito, 68 D.P.R. 398 (1948), el propósito legis-lativo es el de proteger al empleado en su derecho a conti-nuar en el empleo y a que no se le despida caprichosamente, injustificadamente. El contenido del concepto “justa causa” ha sido objeto de consideración en varias ocasiones. Wolf v. Neckwear Corporation, 80 D.P.R. 537 (1958); Mercedes Bus Line v. Tribunal de Distrito, 70 D.P.R. 690 (1949); Blanes v. Tribunal de Distrito, 69 D.P.R. 113 (1948); Avilés v. Corte, 69 D.P.R. 1 (1948); P.R. Cap and Tires Sales v. Tribunal de Distrito, supra. No parece que haya existido en momento alguno duda respecto a que la negligencia o la ine-ficiencia en el desempeño de las labores constituye causa suficiente para el despido. En Blanes, supra, a la pág. 120, aludimos a que en todo contrato de empleo existe, expresa o implícita, la condición de que el empleado habrá de cumplir los deberes asignádosle en forma competente, y demostrado que el empleado es incompetente, ineficiente o negligente, en tal forma que el continuar en sus servicios resultaría en perjuicio del patrono y aun de terceras personas, ese hecho constituye justa causa para el despido. (2)
*629Consciente de esta interpretación razonable — la proceden-cia del despido por ineficiencia del empleado — la Asamblea Legislativa deseó sustraer de su aplicación — en el uso de su indiscutible poder de razón de estado (police 'power) para promulgar leyes para la protección de la vida, la salud y la seguridad de las madres obreras — el supuesto de la mujer embarazada que por razón de su condición es afectada en el rendimiento de su trabajo. Al considerar este valor superior envuelto en la situación peculiar de la mujer embarazada, varió la norma en cuanto al contenido del concepto de justa causa. Cf. Ponce Candy Industries v. Corte, 69 D.P.R. 417 (1948), en donde se sostuvo la constitucionalidad de la Ley Núm. 3 de 1942; véase Nota en 19 Rev. Jur. U.P.R. 33 (1949). Por esos mismos motivos también consagró un pe-ríodo de descanso, con paga, durante cuatro semanas antes y cuatro semanas después del alumbramiento.(3)
*630Ahora bien, parece claro que la norma de compensación varía trátese ya de un contrato de trabajo sin tiempo deter-minado (4) o ya de un contrato con término fijo. En el primer caso la ley dispone el pago de una cantidad equivalente a una mesada; en el segundo, aplícanse los preceptos del Código Civil que rigen la determinación dé los daños por el que-brantamiento de las obligaciones contractuales. Expresamos en Cassasús v. Escambrón Beach Hotel, 86 D.P.R. 375, 379-380 (1962), que:
“Cuando el contrato de servicios es por tiempo determinado, el incumplimiento por el patrono confiere el derecho a iniciar una acción civil en resarcimiento de los perjuicios ocasionados por el quebrantamiento. Long Corporation v. Tribl. de Distrito, 72 D.P.R. 788 (1951); véase, artículo 1476 del Código Civil, ed. 1930, 31 L.P.R.A. see. 4114, que se refiere a los empleados de labranza, menestrales y demás asalariados por término cierto. En los contratos sin tiempo determinado se ha interpuesto la legislación laboral para impedir que al separarse al empleado— que no pueda recurrir a la acción de incumplimiento por no tener término fijo para la prestación de sus servicios — quede en total desamparo económico mientras gestiona y consigue un nuevo empleo.”
Con esta exposición del derecho aplicable, veamos los hechos del presente caso. Determinó el tribunal de instancia que la demandante Doris Farinacci de Schneider comenzó *631a trabajar en agosto de 1962 como secretaria en la empresa demandada Tropical Gas Company, Inc., por un período pro-batorio de dos meses, con un sueldo de $325 mensuales; que antes de transcurrir este período el patrono tuvo conoci-miento que la señora Schneider se encontraba en estado de embarazo; que al expirar el período probatorio fue nombrada empleada permanente con sueldo de $350 mensuales; que “después del período probatorio y según iba avanzando el estado de embarazo de la demandante, su trabajo fue des-mereciendo y su rendimiento era cada día menor”, lo que dio. lugar a que se le llamara la atención por deficiencias, inadvertencias y errores cometidos; que en 31 de diciembre de 1962 la reclamante fue despedida del empleo, y se le pagó, en adición al devengado, el salario de un mes, así como el importe de las vacaciones acumuladas; y que el alumbra-miento ocurrió para mediados del mes de junio de 1963, o sea cinco meses y medio después del despido.
A base de estas determinaciones se dictó sentencia conde-nando a la demandada recurrente a pagarle a la. deman-dante el salario de cuatro meses y medio que debió haber percibido desde el despido hasta cuatro semanas antes del alumbramiento, y desde entonces hasta cuatro semanas des-pués del alumbramiento, a razón de medio sueldo. Se invo-caron para ello las secciones 2(5) y 4 de la Ley Núm. 3 de 1942. Decidimos revisar la sentencia.
*632Aparentemente el error en que incurrió el juez a quo debióse a que extendió la protección que intentó dar el legislador para el descanso de las madres obreras grávidas al caso de su despido. Son dos derechos separados los que consagra la ley mencionada, que operan en distintas situaciones y con distinto resultado. El derecho al descanso se refiere únicamente a las cuatro semanas anteriores y posteriores al alumbramiento y nada tiene que ver con el despido injustificado. En cuanto a este último hemos visto que la compensación depende del término determinado o indeterminado del contrato de trabajo. Nada hay en los autos que demuestre que la señora Schneider había sido empleada por término fijo, en cuyo caso hubiese sido procedente concederle indemnización hasta el vencimiento del contrato, sino más bien por tiempo indeterminado, lo que le daría derecho a un mes de sueldo únicamente. Obsérvese además que la propia ley en su See. 7, 29 L.P.R.A. see. 472, al tratar sobre la reclamación judicial a que tiene derecho la empleada, se refiere únicamente al “sueldo, salario, jornal o compensación correspondiente a dicho período de descanso”, o sea al de las ocho semanas. Si sostuviéramos la sentencia en efecto estaríamos resolviendo que la relación del empleo era por un período determinado, o sea, hasta un mes después que la reclamante tuviera el alumbramiento. Una lectura de la exposición de motivos que se transcribe en el escolio 3 demuestra que la Asamblea Legislativa se propuso compensar únicamente el *633período de ocho semanas y que lejos estuvo de su intención intervenir en la relación particular de empleo entre las par-tes para crear una relación contractual artificial. (6)
En vista de las anteriores conclusiones el planteamiento de la parte recurrente sobre la inexistencia de una penalidad civil es irrelevante.

Se revocará la sentencia dictada por el Tribunal Superior, Sala de San Juan, en 23 de febrero de 1966 y se desestima la demanda.

El Juez Asociado Señor Belaval disintió en opinión sepa-rada en la cual concurren el Juez Presidente Señor Negrón Fernández y los Jueces Asociados Señores Hernández Matos y Santana Becerra.
—O—

Esta ley fue enmendada por la Núm. 84 de 12 de mayo de 1943 (Leyes, pág. 197), que estableció el derecho a un mes de sueldo en los casos de despido injustificado.
Tanto la Ley Núm. 43 de 1930, según enmendada, como el Art. 220 del Código de Comercio, fueron sustituidos por la Ley Núm. 50 de 20 de abril de 1949 (Leyes, pág. 127), 29 L.P.R.A. sees. 183-185, que en adición a estatuir el derecho a la mesada, invirtió el peso de la prueba para requerir que el patrono alegara afirmativamente en su contestación los hechos que dieron origen al despido y probara que éste estuvo justificado.


Igual criterio prevalece en cuanto a los empleados públicos. La Sec. 31 de la Ley de Personal, 3 L.P.R.A. see. 671, según enmendada *629por la Ley Núm. 118 de 8 de junio de 1967 (Leyes, pág. 879), prescribe como motivos de destitución, entre otros, los siguientes: “(1) Incapacidad manifiesta, o ineptitud en el desempeño de [las] funciones; (2) Descuido o negligencia en el desempeño de [las] funciones. . . .”


Dice la exposición de motivos de la ley referida:
“La legislación vigente en Puerto Rico no provee protección alguna para las madres obreras. En los convenios colectivos e individuales de trabajo tampoco suele incluirse disposición alguna para garantizar un período de descanso a las madres obreras en las semanas que preceden ni en las que siguen al alumbramiento. Las jomadas ininterrumpidas de trabajo durante este período constituyen un positivo peligro para la salud y la vida de las obreras. La ciencia médica aconseja la observancia de un período de descanso en estos casos. La legislación moderna del trabajo se orienta en el sentido de proveer a las madres obreras este indispensable descanso.
Las obreras puertorriqueñas que trabajan en oficinas, establecimientos comerciales e industriales y en empresas de servicio público necesitan de los beneficios de esta medida humanitaria, que es indispensable para la protección de su salud y la conservación de su vida. Se declara por la presente que la política pública de esta Ley es, mediante el ejercicio de las facultades de la Asamblea Legislativa de Puerto Rico para decretar leyes para la protección de la vida, la salud y la seguridad de empleados y obreros, establecer el derecho de las madres obreras a un descanso que *630comprenderá cuatro semanas antes del alumbramiento y cuatro semanas después.”
Protección adicional a las mujeres embarazadas se acuerda por la Sec. 1 de la Ley Núm. 73 de 21 de jimio de 1919, según enmendada, 29 L.P.R.A. see. 457.


 Véanse, Cassasús v. Escambrón Beach Hotel, 86 D.P.R. 375 (1962) y Wolf v. Neckwear Corporation, 80 D.P.R. 537 (1958).
La Ley Núm. 103 de 6 de junio de 1967 (Leyes, pág. 352), que comenzó a regir a los 90 días de su aprobación, requiere que los contratos probatorios deberán hacerse por escrito haciendo constar las fechas en que comienza y termina el período probatorio. Dispone además que tal período no podrá exceder de 3 meses a menos que el mismo se extienda ■por el Secretario del Trabajo, pero en ningún caso el término podrá exceder de 6 meses.


La See. 2, 29 L.P.R.A. see. 467, lee como sigue:
“Las obreras en estado grávido tendrán derecho a un descanso que comprenderá cuatro semanas antes del alumbramiento y cuatro semanas después. En este período se prohíbe en oficinas, establecimientos comer-ciales e industriales y empresas de servicio público, el trabajo de obreras en estado grávido.
Será obligación del patrono, asimismo, pagar a las madres obreras la mitad del sueldo, salario, j'ornal o compensación que estuviere recibiendo por su trabaj'o durante el mencionado período de descanso. Este pago se .hará en la misma forma y términos establecidos para el pago de los sueldos, salarios, j'omales o compensaciones corrientes; Disponiéndose, que para computar la mitad del sueldo, salario, j'ornal o compensación se tomará como base única el promedio de sueldo, salario, j'ornal o com-*632pensación que hubiera estado recibiendo durante los tres meses anteriores al comienzo del período de descanso.
Si el alumbramiento se produjere después de las cuatro semanas siguientes a la fecha en que la obrera hubiere comenzado a gozar del descanso, o si sobreviniere a ésta alguna enfermedad producida directa-mente por el alumbramiento y que le impidiere trabajar por un término que exceda de cuatro semanas, a contar desde el día del alumbramiento, el patrono estará obligado a ampliar el período de descanso por un término que no excederá de cuatro semanas adicionales siempre que antes de expirar el período de descanso se le presente certificación médica acredi-tativa de tales hechos. En este caso, la obrera no tendrá compensación adicional, pero se le reservará el empleo.”


 Si adoptáramos la interpretación del tribunal de instancia, y con-sideráramos la aplicación de la See. 3 de la ley, 29 L.P.K.A. see. 468— “Durante el período referido en la sección anterior, el patrono estará obligado, no obstante cualquiera estipulación en contrario, a reservar el empleo a la obrera embarazada” — tendríamos que concluir con la misma lógica que el patrono vendría obligado a pagar a la empleada por un término indefinido.